272 F.2d 947
Fay HEASLEY, Appellant,v.UNITED STATES of America et al.
No. 16288.
United States Court of Appeals Eighth Circuit.
December 28, 1959.

Appeal from the United States District Court for the District of North Dakota.
Charles K. Rice, Asst. Atty. Gen., Lee A. Jackson, Atty. Tax Division, U. S. Department of Justice, Washington, D. C., and Robert Vogel, U. S. Atty., Fargo, N. D., for appellee, United States of America.
PER CURIAM.


1
Appeal from District Court, 170 F. Supp. 738, dismissed for want of prosecution, on motion of appellee United States of America.